Citation Nr: 0723023	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO. 04-26 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease and degenerative disc disease 
with radiculopathy to the right leg in the L4-5 dermatome, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The veteran had active military service from November 1965 to 
October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 2003 and June 2004 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

During the pendency of his appeal, by way of the June 2004 
rating decision, the RO increased the veteran's low back 
disability rating to 20 percent.  In so doing, the RO re-
characterized the disability to include arthritis and 
degenerative disc disease with radiculopathy to the right leg 
in the L4-5 dermatome.  This change was significant because 
the veteran's disability had been previously rated only as a 
lumbar strain.

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  The veteran was notified of 
this change in a supplemental statement of the case (SSOC) 
issued in August 2004.  The change, effective September 26, 
2003, renumbered all of the spine diagnostic codes, and 
provides for the evaluation of all spine disabilities under a 
new General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a (2006).  Nevertheless, because the 
veteran's claim for increase was filed before the change to 
the regulations, VA must consider both old and new rating 
criteria, and apply the criteria most favorable to the 
veteran's claim.  

The re-characterization of the veteran's disability is also 
significant because both old and new criteria relating to 
disc disease require that neurologic abnormalities associated 
with the service-connected disability be rated separately, 
using evaluation criteria for the most appropriate neurologic 
diagnostic code(s).  67 Fed. Reg. 54345-49 (Aug. 22, 2002); 
38 C.F.R. § 4.71a, Note (1) under General Rating Formula for 
Diseases and Injuries of the Spine (2006).  

In this case, the veteran has reported experiencing near 
constant radiculopathy with symptoms affecting his right leg 
and foot.  Although the RO considered the old rating criteria 
for evaluating a lumbar strain and the new criteria 
identified under the General Rating Formula for evaluating a 
lumbar strain, consideration was not given to disc disease 
and its manifestations.  Because the RO has now included disc 
disease with radiculopathy as part of the service-connected 
disability, further evidentiary development is required to 
ascertain the extent of any neurologic impairment caused by 
this disease process.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for orthopedic 
and neurologic evaluations of his lumbar 
strain, low back arthritis, and disc 
disease with radiculopathy.  The 
neurologic evaluation should identify the 
nerve(s) affected or seemingly affected 
by the disc disease, and for each nerve 
identified describe the degree of 
paralysis or incomplete paralysis in 
terms of "mild," "moderate," or 
"severe" incomplete paralysis, or 
complete paralysis.  (The Board 
recognizes that the disc disease affects 
the nerve root at the location of the 
diseased disc, but the radiculopathy 
manifests itself as though a peripheral 
nerve is affected.  Each peripheral nerve 
seemingly affected by radicular symptoms 
should be evaluated.)  The examiner 
should also note the duration and 
frequency of any incapacitating episodes 
of disc syndrome.

The orthopedic evaluation should include 
complete range-of-motion testing-
flexion, extension, lateral flexion, and 
rotation.  The examiner should consider 
the veteran's pain, weakness, 
fatigability, etc., and equate such 
functional losses to additional loss of 
motion.  Specifically, it should be noted 
whether the veteran's functional losses 
due to lumbar strain, arthritis, and disc 
disease equate to impairment tantamount 
to limitation of flexion to 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine.  The examiner 
should also indicate whether the veteran 
experiences listing of the whole spine, 
positive Goldthwaite's sign, marked 
limitation of forward bending in a 
standing position, loss of lateral 
motion, or abnormal mobility on forced 
motion.  

2.  Ensure that the examination reports 
are responsive to the request above and 
re-adjudicate the issue on appeal.  
Consideration should be given to both old 
and new criteria for rating lumbosacral 
strain, arthritis, and disc syndrome.  
Consideration should also be given to 
rating any associated neurologic 
abnormalities separately.  If any benefit 
sought is not granted, a supplemental 
statement of the case should be issued.  
The supplemental statement of the case 
should specifically refer to the criteria 
for rating disc disease that became 
effective on September 23, 2002, and 
those that became effective on September 
26, 2003.  Reference should also be made 
to the old criteria for rating limitation 
of motion of the lumbar spine and to the 
criteria for rating peripheral nerve 
abnormalities for each peripheral nerve 
identified on examination.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice; however, he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this remanded issue.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).


 Department of Veterans Affairs


